                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     OMNI MEDSCI, INC.,                                 CASE NO. 19-cv-05673-YGR
                                   6                   Plaintiff,
                                                                                            ORDER GRANTING ADMINISTRATIVE
                                   7             vs.                                        MOTIONS TO SEAL
                                   8     APPLE INC.,                                        Re: Dkt. No. 201
                                   9                   Defendant.

                                  10           On October 31, 2019, defendant Apple Inc. filed a motion to dismiss, or alternatively, for

                                  11   leave to file motion for reconsideration. (Dkt. No. 202.) Defendant simultaneously filed an

                                  12   administrative motion to seal certain portions of its motion to dismiss and supporting materials.
Northern District of California
 United States District Court




                                  13   (Dkt. No. 201.) Defendant did not object to unsealing the materials, but stated that plaintiff Omni

                                  14   MedSci, Inc. and third-party University of Michigan designated the material as

                                  15   “CONFIDENTIAL” and “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under the
                                       protective order and should be given an opportunity to file a declaration establishing that the
                                  16
                                       material is sealable. (Id. at 1.)
                                  17
                                               On November 1, 2019, defendant filed a motion of withdraw its motion to dismiss, or
                                  18
                                       alternatively, for leave to file motion for reconsideration. (Dkt. 203.)
                                  19
                                               Given that defendant’s motion is now moot, the Court GRANTS the pending motion to seal
                                  20
                                       WITHOUT PREJUDICE to the parties filing additional such motions in connection with any
                                  21
                                       renewed motion to dismiss, which the Court would consider on the merits.
                                  22
                                               This Order terminates Docket Number 201.
                                  23
                                               IT IS SO ORDERED.
                                  24
                                       Dated: November 6, 2019
                                  25                                                             YVONNE GONZALEZ ROGERS
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
